COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Aracely Gomez,                                  §                No. 08-17-00236-CV

                       Appellant,                §                  Appeal from the

 v.                                              §             County Court at Law No. 6

 Wingfoot Enterprises, Inc. d/b/a                §              of El Paso County, Texas
 Allegiance Staffing and David Avalos,
                                                 §               (TC# 2013-DCV3850)
                       Appellees.
                                                 §

                                              ORDER

       Pending before the Court is Appellant’s unopposed third motion for extension of time to

file modified order. The motion is GRANTED. Therefore, the modified order shall be filed with

the trial court no later than May 22, 2019, and a supplemental clerk’s record containing the

modified order shall be filed in this Court no later than ten days after the modified order is filed

with the trial court clerk. NO FURTHER REQUESTS FOR EXTENSION OF TIME TO FILE

THE MODIFIED ORDER WILL BE CONSIDERED BY THIS COURT.

       IT IS SO ORDERED this 25th day of February, 2019.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.